DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/21.
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically, “means”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 & 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McGrath (9399882).  
Regarding claim 1, McGrath teaches an adjustment mechanism, including: a first (200), a second (A-B in Fig. 5 Annotated) and a third element (20) connected to pivot independently about an aligned pivot axis (42); locking means (C-D) to lock the respective first, second and third elements in a selected position relative to each other (Figs. 6-7); and a pushbutton actuating mechanism (114) that releases the locking means such that the first, second and third elements 

    PNG
    media_image1.png
    429
    451
    media_image1.png
    Greyscale

Regarding claim 2, McGrath teaches a first element (200) that is a body, with the second (A-B) and third (20) elements being legs such that the legs are independently pivotal with respect to each other and to the body (Fig. 5), whereby a height and an angle of the body can be adjusted (Figs. 2-3).  
Regarding claim 3, McGrath teaches a body (200) that includes a panel (200) having two ends (i.e., left & right ends of 200), whereby a set of two legs are connected to each end of the panel (Figs. 1-2).
Regarding claim 4, McGrath teaches locking means (C-D) that each includes two locking mechanisms (C, D, or teeth of C & D), which may be independently released (via each of 114).
Regarding claim 6, McGrath teaches a first locking mechanism (C) of the two locking mechanisms provides a locking engagement between the first element (200) and the second element (A-B), and a second locking mechanism (D) of the two locking mechanisms provides a locking engagement between the second element (A-B) and the third element (20).  
Regarding claim 7, McGrath teaches two locking mechanisms (C, D) that are spring-loaded (via 192), such that the two locking mechanisms are biased into a locking engagement (implied by Fig. 6; see also col. 5, lines 30-38 of U.S. Patent No. 8898862, which col. 5, lines 2-5 of McGrath ‘882 incorporates by reference).  
Regarding claim 8, McGrath teaches two locking mechanisms (i.e., teeth of C & D) that are interlocking teeth (Fig. 6).
Allowable Subject Matter
Claims 5 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637